Sunshine Bank Press Release For Immediate Release Contact: Brent Smith SVP, Corporate Development (813)659-8626 Sunshine Bancorp, Inc. Reports First Quarter 2015 Financial Results Plant City, FL- April 22, 2015-Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial results for the first quarter of 2015. Net loss reported for the quarter ended March 31, 2015 was ($353,000) compared to net income of $44,000 for the quarter ended March 31, 2014.During the first quarter of 2015, the Company recognized $258,000 in merger related expenses. Total assets amounted to $247.6 million at March 31, 2015 compared to $229.8 million at December 31, 2014.The growth in assets during the first quarter of 2015 was attributable to strong organic growth in loans and increased cash and cash equivalents as the Company increased its liquidity position for future growth.Total loans increased by $10.0 million, or 9.2%, for the first quarter of 2015, or 36.8% annualized.The loan growth came primarily in the commercial real estate segment of the portfolio.The Bank continues to see a strong loan pipeline leading into the spring and summer months.Total deposits grew by $15.6 million in the first quarter of 2015 to $179.5 million at March 31, 2015.Core deposit growth for the quarter was 12.4%, or 49.7% annualized.Core deposit growth for the quarter was comprised of $9.0 million in non-interest bearing deposits, $942,000 in interest checking and $6.0 million in money market accounts. During the first quarter of 2015, the Bank re-classified the securities investment portfolio from held-to-maturity to available-for-sale.In connection with the reclassification, the Bank sold approximately $10.0 million in securities resulting in a gain on sale of $142,000.This change in classification and corresponding securities sale was initiated to create liquidity for anticipated loan growth and position the balance sheet for the pending merger. The Bank’s non-performing assets as of March 31, 2015 were $413,000 compared to $2.8 million as of December 31, 2014.Non-performing assets to total asset ratio as of March 31, 2015 was 0.17% compared to 1.20% as of December 31, 2014. In addition the allowance for loan losses was 469% of non-performing loans and 1.45% of total loans at March 31, 2015. Salaries and employee benefits expense for the first quarter of 2015 was $1.6 million compared to $875,000 in the first quarter of 2014. The increased expense year over year was attributable to the addition of key bank employees during the fourth quarter of 2014 to position the Bank for long term growth. Andrew Samuel, President and CEO, commented, “After a clean-up and transition quarter during the fourth quarter of 2014, we are excited to announce strong organic growth performance in the first quarter.Our team continues to be dually focused on continuing the organic growth momentum of the first quarter and a smooth transition and conversion adding Community Southern employees and customers to the Sunshine family.” Net interest income increased $318,000 year over year as a result of increased interest income on loans and securities and a slight decrease in overall interest expense. Stockholders’ equity decreased $196,000 to $61.4 million at March 31, 2015 compared to $61.6 million at December 31, 2014.Sunshine Bank exceeds the well-capitalized levels with a March 31, 2015 leverage ratio of 17% compared to 17% at December 31, 2014 and 13% at March 31, 2014. The pending merger with Community Southern Holdings Inc. is on track and is still anticipated to close early in the third quarter of 2015.All applications have been filed with the respective regulatory agencies. Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, identified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The company was first organized in 1954 in Plant City.In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. Operations are conducted from the main office in Plant City, Florida and 4 additional offices in Hillsborough and Pasco County. The Company provides financial services to individuals, families and businesses primarily located in Hillsborough County and Pasco County, Florida. Sunshine’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the Company website www.sunshinestatefederal.com. Sunshine Bancorp, Inc Consolidated Balance Sheet (Unaudited),(Dollars in thousands, except per share information) 3/31/2015 12/31/2014 Assets: Cash and due from banks $ $ Interest-bearing deposits with bank Federal funds sold Cash and cash equivalents Time deposits with bank Securities held to maturity - Securities available for sale - Loans held for sale Loans, net of unearned income Less: Allowance for loan losses Loans, net Accrued interest receivable Other real estate owned 41 41 Federal Home Loan Bank stock Premises and equipment Cash surrender value of bank-owned life insurance Other assets Total Assets $ $ Liabilities: Non-Interest bearing accounts $ $ NOW accounts Money-Market deposit accounts Savings accounts Time deposits Total Deposits Interest payable 3 3 Other borrowed money - - Other liabilities Total Liabilities Common stock, $.01 par value, 50,000,000 shares authorized, 4,232,000 shares issued and outstanding at March 31, 2015 and December 31, 2014 42 42 Additional paid in capital Retained income Unearned Employee Stock Ownership Plan shares ) ) Accumulated other comprehensive income - Total Stockholder's equity Total Liabilities and Stockholders' Equity $ $ Sunshine Bancorp, Inc Consolidated Statement of Operations (Unaudited),(in thousands) YTD YTD 3/31/2015 3/31/2014 Interest Income: Loans $ $ Securities 99 Other 33 27 Total Interest Income Interest Expense: Interest expense - deposit accounts 67 81 Total Interest Expense 67 81 Net Interest Income Provision For Loan Loss - - Net Interest Income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Fees and charges on loans 26 19 Gain on sale of other real estate owned - 4 Gain on sale of securities - Income from bank-owned life insurance 58 30 Other 44 23 Total noninterest income Noninterest Expenses: Salaries and employee benefits Occupancy and equipment Data and item processing services Professional fees 51 Other real estate owned 1 13 Advertising and promotion 38 21 Stationery and supplies 25 25 Deposit insurance and general insurance 56 50 Merger Related - Other Total noninterest expense Income (loss) before income (benefit) taxes ) 46 Income (benefit) taxes ) 2 Net (Loss) Income $ ) $
